Exhibit 10.1

 

$150,000 August 31, 2020

 

PROMISSORY NOTE

 

FOR VALUE RECEIVED, Bespoke Extracts, Inc., a Nevada corporation (the “Company”)
hereby promises to pay to Danil Pollack (“Holder”), in lawful money of the
United States of America, the principal sum of One Hundred Fifty Thousand
Dollars ($150,000), on November 30, 2020 (the “Maturity Date”).

 

This Note will not bear interest.

 

The Company shall have the right to prepay, at any time and from time to time
without premium or penalty, the entire unpaid principal balance of this Note or
any portion thereof.

 

This Note shall be governed by and construed in accordance with the internal
laws of the State of New York. Holder and Company hereby irrevocably submit to
the exclusive jurisdiction of any federal or state court located within the
County of New York over any dispute relating to this Note and Company and Holder
each hereby irrevocably agree that all claims in respect of such dispute or any
suit, action or proceeding related thereto may be heard and determined in such
courts.

 

IN WITNESS WHEREOF, the undersigned has caused this Note to be executed as of
the day and year first above written.

 

  Bespoke Extracts, Inc.         By: /s/ Danil Pollack   Name: Danil Pollack  
Title: Chief Executive Officer

 

 